Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about January 26, 1996, which adjudicated respondent a juvenile delinquent, upon a fact-finding determination that respondent had committed an act which, if committed by an adult, would constitute the crime of criminal sale of a controlled substance in the third degree, and placed him in the custody of the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
Respondent’s suppression motion was properly denied. The undercover officer’s description of a drug seller, which included the seller’s approximate height and weight, the particular clothing he was wearing, and his location, was sufficiently specific and accurate to enable the arresting officer to conclude the respondent was the individual described (People v Chiari, 220 AD2d 316, lv denied 87 NY2d 899). We have reviewed respondent’s remaining arguments and find them to be without merit. Concur—Milonas, J. P., Ellerin, Wallach and Nardelli, JJ.